Name: Commission Regulation (EC) No 2014/1999 of 20 September 1999 amending Regulation (EC) No 1981/1999 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  EU finance;  plant product
 Date Published: nan

 EN Official Journal of the European Communities21. 9. 1999 L 248/29 COMMISSION REGULATION (EC) No 2014/1999 of 20 September 1999 amending Regulation (EC) No 1981/1999 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (3), as last amended by Regulation (EC) No 2831/98 (4), and in particular Article 4(1) thereof; Whereas an error has been discovered in Annex I of Commis- sion Regulation (EC) No 1981/1999 (5); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 In Annex I of Regulation (EC) No 1981/1999, for products falling within CN codes 1006 20 17 and 1006 20 98 in the column headed Bangladesh, the amount 101,39 is hereby replaced by 99,24. Article 2 This Regulation shall enter into force on 21 September 1999. It shall be applicable with effect from 17 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 189, 30.7.1996, p. 71. (4) OJ L 351, 29.12.1998, p. 25. (5) OJ L 245, 17.9.1999, p. 15.